Citation Nr: 1007576	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.   Entitlement to service connection for a sleep disorder, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Judy J. Donegal, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from September 1969 
to May 1971, and from December 1975 to December 1978.

In an April 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral shoulder disability.  The RO in Reno, Nevada, has 
processed the case since that time, and the Veteran appealed 
the April 2002 decision to the Board of Veterans' Appeals 
(Board).

In a January 2005 rating decision, the Reno RO denied service 
connection for a sleep disorder.  The Veteran perfected his 
appeal of that rating decision in June 2006.

In a March 2006 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
service connection for bilateral shoulder disability, and 
remanded the issue for further development.

In a February 22, 2008, decision, the Board denied service 
connection for bilateral shoulder disability; the Board did 
not address the matter of service connection for a sleep 
disorder as the RO had not certified that issue for appellate 
review, pending additional development.  The Veteran appealed 
the February 2008 decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a June 2009 
Order, the Court granted a Joint Motion for Remand filed by 
the parties, and vacated and remanded the case to the Board.

Following return of the case to the Board, the record 
reflects that the RO has certified the sleep disorder issue 
to the Board for appellate action.  For this reason, the 
Board has listed both issues on the title page of this 
action.

In a July 2009 statement, the Veteran raised the issues of 
entitlement to an increased rating for cervical spine 
disability and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  The record reflects that both issues are 
currently under development by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the bilateral shoulder issue, the Joint 
Motion essentially determined that the Board did not 
adequately consider the Veteran's own statements concerning 
the onset and continuity of his shoulder symptoms. 

Unfortunately, however, the Board must first remand the case 
for additional procedural action.  In this regard the record 
reflects that since the Board's February 2008 decision, 
additional pertinent medical evidence, in the form of VA 
treatment records covering the period through May 2009, was 
received.   Neither the Veteran nor his attorney 
representative has waived the Veteran's right to initial RO 
consideration of that evidence.  A remand therefore is 
required in this matter.  See 38 C.F.R. § 20.1304(a) (2009).

As to the sleep disorder issue, the Board first notes that 
although the Veteran was represented by a Veterans Service 
Organization for much of his appeal of that matter, in June 
2009 the Veteran submitted a VA Form 21-22a signed in favor 
of his attorney representative.  In completing the form, the 
Veteran did not purport to limit the attorney's 
representation to the bilateral shoulder issue.  
Consequently, the attorney now represents the Veteran with 
respect to the sleep disorder claim as well, and the RO 
should ensure that the attorney is kept apprised of 
developments in the Veteran's appeal of that matter.

Turning to the substantive aspects of the sleep disorder 
claim, the Veteran contends that the pain from his service-
connected cervical spine disorder has caused or aggravated a 
sleep disorder.  The medical records on file, although 
documenting complaints of sleep problems, do not include any 
assessments of an actual sleep disorder. 

The Veteran was examined by VA in July 2009.  After examining 
the Veteran the examiner offered two separate sets of 
conclusions within the same examination report.  In the first 
set of conclusions, she diagnosed the Veteran as having a 
sleep disruption from pain induced by his cervical spine 
disorder; she indicated that the "problem associated with 
this diagnosis" was a "sleep disorder."  In the second set 
of conclusions, she indicated, under the category for 
reporting diagnoses, that the Veteran did not have sleep 
apnea or narcolepsy.  The examiner went on, however, to offer 
an opinion that it was at least as likely as not that the 
Veteran's "sleep disorder" was aggravated by the cervical 
spine pain.

Given the contradictory indications by the examiner as to 
whether the Veteran in fact has a sleep disorder, the Board 
finds that another VA examination of the Veteran is 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private who 
may possess additional records pertinent 
to his claims.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the Veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, preferably one who 
has not previously examined the Veteran, 
to determine the nature and etiology of 
any sleep disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should specifically indicate 
whether the Veteran has a sleep disorder.  
With respect to any sleep disorder 
identified, the examiner must opine 
whether it is at least as likely as not 
that such disorder is etiologically 
related to the Veteran's periods of 
active service, or was caused or 
chronically worsened by service-connected 
disability (i.e. cervical spine 
disability, pilonidal cyst, or left wrist 
ganglion cyst).  The claims folders must 
be made available to the examiner for 
proper review of the medical history.

4.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, which should include 
consideration of all evidence added to 
the record since the last supplemental 
statement of the case for each respective 
issue, and provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

